People v Yanez-Mejia (2015 NY Slip Op 08449)





People v Yanez-Mejia


2015 NY Slip Op 08449


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2012-05669
 (Ind. No. 1846/11)

[*1]The People of the State of New York, respondent, 
vJose Yanez-Mejia, appellant.


Steven A. Feldman, Uniondale, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Judith R. Sternberg and Jason R. Richards of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered May 30, 2012, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Although a claim that a plea of guilty was not voluntarily entered survives a valid waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10; People v Lujan, 114 AD3d 963, 964), the defendant's contention that his plea was not voluntarily entered is unpreserved for appellate review because he did not move to vacate his plea or otherwise raise this issue before the Supreme Court (see People v Clarke, 93 NY2d 904, 906; People v Lopez, 71 NY2d 662, 665; People v Statini, 117 AD3d 1089, 1089). In any event, the record of the plea proceedings fully demonstrates that the defendant's plea was knowingly, voluntarily, and intelligently entered and not the result of coercion (see People v Fiumefreddo, 82 NY2d 536, 543; People v Bennett, 122 AD3d 871, 872; People v Ross, 113 AD3d 877, 878; People v Howard, 109 AD3d 487, 488).
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court